Cuff, J.
The petitioner herein is a citizen-objector. I find as a fact that he failed to press his objections before the board of elections in that he failed to appear when a hearing by the board was duly called, of which he had notice, to pass upon those objections. His default before the board was important. His objections were dismissed. Had he attended they might have been sustained. (I am not holding that his objections were meritorious as I have no knowledge either way on that subject.) The Election Law sets down as a prerequisite for a proceeding brought under section 330 that a citizen-objector (as distinguished from an aggrieved candidate) “ shall have filed objections pursuant to section one hundred forty-two.” That provision does not mean that merely “ filing ” the objections discharges the obligation. It means that the objector shall pursue his objections through to the end, which includes attending the hearing and endeavoring to sustain the objections that he has filed. Filing objections and then permitting them to be dismissed by defaulting at the hearing is not a compliance with section 330 of the Election Law. The other points raised need not be considered. The application is dismissed.